Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 08/01/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the application filed on 06/08/2020.
Claims 1-3 are currently pending and have been examined.
The drawings filed 06/08/2020 are objected to.
The specification filed 06/08/2020 is objected to.
Claims 1-3 are currently rejected.
This action is made NON-FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “terminal device” and “control center” in figure 6. It appears that reference numeral “20” in the top right of the figure should instead read as “22”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S108 as shown in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph 64 the specification reads “step 11” which should read as “step S118”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a case” in both lines 8 and 13. It is unclear if the inventor is referring to the same “case” or two different “cases”. To overcome this rejection the examiner suggest changing the second recitation of “a case” to “the case”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “case”.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magzimof (U.S. Pub. No. 2019/0385460).
Regarding claim 1:
Magzimof teaches:
A vehicle operation system (“a vehicle environment 100 including a plurality of vehicles 102, a remote support server 120 supporting one or more remote support terminals 110, and one or more networks 140 comprising network devices 145” [0010]) comprising: 
a plurality of vehicles (“a plurality of vehicles 102” [0010]) that are respectively located at a plurality of places (examiner notes that the vehicles would inherently be located in a plurality of places as they cannot physically occupy the same space.);
an acquiring section (“The vehicle policy module 125” [0047]) configured to acquire information of the vehicles including images of peripheries of the vehicles (“The vehicle policy module 125 obtains 404 input data relating to a state of the vehicle. The state of the vehicle 102 may comprise, for example, a unique identifier of the vehicle 102, location of the vehicle 102, a speed of the vehicle 102, a physical characteristic of the vehicle 102, a capability of the vehicle 102, an identifier of an occupant of the vehicle 102, an identifier of a teleoperator providing remote support to the vehicle 102, environmental conditions in a vicinity of the vehicle, network connectivity data associated with the vehicle 102, or other conditions relating to the vehicle 102, surrounding environment, its occupants, or a teleoperator providing remote support to the vehicle 102.” [0047]);
a deciding section (The remote support server 120 includes a teleoperation support module 130 that communicates with a vehicle 102 to provide remote teleoperation or other support services.” [0012]) configured to set an operation right to enable operation of the vehicle (“The vehicle policy module 125 may enforce a policy by sending control signals directly to a vehicle 102 that cause the vehicle 102 to operate in a manner consistent with policy. Alternatively, a policy may be enforced by sending instructions to the teleoperation support module 130 to enable a human teleoperator or artificial intelligence agent to carry out the instructions” [0015]; “The remote support server 120 includes a teleoperation support module 130 that communicates with a vehicle 102 to provide remote teleoperation or other support services. In an embodiment, the teleoperation support module 130 may provide teleoperation support in instances when extra assistance is desired. For example, the vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when one or more vehicle sensors fail, when an unknown problem occurs with the vehicle's autonomous driving software, when the vehicle 102 encounters a barrier or other hazardous road conditions, or when a passenger manually requests remote assistance. Furthermore, the teleoperation support module 130 may provide teleoperation support when the vehicle 102 enters a geographic region where it is not legally permitted to operate in a completely autonomous way. Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110.” [0012]), for either a first operator (“A human teleoperator at the remote support terminal 110” [0012]) or a second operator (“Alternatively, the teleoperation support module 130 may comprise an artificial  that carries out operation of the vehicle by remote operation  (“A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102. Alternatively, the teleoperation support module 130 may comprise an artificial intelligence agent that does not necessarily require a remote support terminal 110 with a display or physical controls for providing human input. Here, the teleoperation support module 130 may provide control instructions to the vehicle 102 directly based on the processing of a real-time video feed and other sensor data streamed to the teleoperation support module 130 from the vehicle 102 without necessarily utilizing any human input. In alternative embodiments, the teleoperation support module 130 may comprise a semi-robotic agent that interacts with a remote support terminal 110 in a similar manner as a human teleoperator.” [0012]);
an information providing section (“the teleoperation support module 130” [0012]) configured to, in a case in which the first operator or the second operator, for whom the operation right has been set by the deciding section (as mapped above), carries out operation of the vehicle by remote operation (“the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote , provide the information acquired by the acquiring section to the first operator or the second operator who has been given the operation right (“Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110. A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]);
a remote operation control section (“the teleoperation support module 130” [0012]) configured to, in a case in which the first operator or the second operator, for whom the operation right has been set by the deciding section (as mapped above), carries out operation of the vehicle by remote operation (“the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]), causes the vehicle to operate by remote operation by operation of the first operator or the second operator (“Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the ;
and a monitoring section (fig. 2, policy enforcement module 204) configured to, at a time of remote operation of the vehicle by the first operator or the second operator (as mapped above), transfers the operation right to another of the first operator and the second operator when determined necessary (“a policy may control whether a vehicle 102 is placed under teleoperation control by a human teleoperator or an artificial intelligence agent. For example, a policy may specify that an artificial intelligence agent takes over control from a human teleoperator upon determining that the human teleoperator has become incapacitated, when the current road situation requires action on a timescale beyond human reaction time (e.g. to avoid an obstacle). In another example, in an environment in which a human teleoperator and an artificial intelligence teleoperator operate from different physical network locations, the policy may switch to the artificial intelligence teleoperator when the network connection between the vehicle 102 and the human teleoperator system does not satisfy minimum safety constraints, but the connection between the vehicle 102 and the artificial intelligence teleoperator system does.” [0032]).
Regarding claim 2:
Magzimof as shown above, teaches all the limitations of claim 1, upon which this claims is dependent.
Magzimof further teaches:
the deciding section (“the policy enforcement module 204” [0040]) is further configured to set a manager authority (“a vehicle 102 that is under control of an artificial intelligence-based teleoperator may be switched to a human teleoperator upon the vehicle 102 approaching a geographic area or road segment forbidden by a policy.” [0041]; examiner notes that the quoted establishes that the human teleoperator has higher autonomy and decision making privileges than the artificial intelligence teleoperator and therefore has “manager authority” over the artificial intelligence teleoperator.) for either one of the first operator (“A human teleoperator at the remote support terminal 110” [0012]) and the second operator (“Alternatively, the teleoperation support module 130 may comprise an artificial intelligence agent that does not necessarily require a remote support terminal 110 with a display or physical controls for providing human input.” [0012]), and the monitoring section is further configured to prioritize transfer of the operation right of the vehicle to the one of the first operator and the second operator who has been given the manager authority (a vehicle 102 that is under control of an artificial intelligence-based teleoperator may be switched to a human teleoperator upon the vehicle 102 approaching a geographic area or road segment forbidden by a policy. In further embodiments, the policy enforcement module 204 may switch control back to an artificial intelligence agent once the vehicle 102 is returned to a permitted area. [0041]).
Regarding claim 3:

Magzimof further teaches:
the monitoring section (“the policy enforcement module 204” [0037]) notifies an outside when determining it to be necessary (“In another embodiment, the policy enforcement module 204 may enforce a policy by issuing an alert to a designated third party without necessarily taking direct action affecting the vehicle 102. For instance, the policy enforcement module 204 may notify law enforcement or legal representatives (e.g., a parent or vehicle owner) of a vehicle occupant that is approaching violation of a policy or has already violated a policy.” [0037]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McQuillan (US Pub No 2017/0199526) discloses a vehicle control system includes a first controller, a first communication unit, and a second controller and communication unit both on board a vehicle. The second controller is configured to generate first control signals for controlling the vehicle based at least in part on second control signals received by the second communication unit from the first communication unit. The first controller is configured to receive proximity signals relating to a geographic proximity between two or more designated transports. The transports are respective movements of material from respective first locations to respective second locations. The first controller is further configured to generate a control plan for the two or more transports based at least in part on the proximity signals, and generate the second control signals, for communication to 
Lupa (US Pub No 2018/0348750) discloses unmanned ground vehicle teleoperation is provided. A forward looking scene understanding system is employed. Region of interest based compression is employed. Driving specific scene virtualization is employed. Link quality measurement is employed. A hared control autonomy system is used.
Brooks (US Pub No 2017/0308080) discloses a distributed control system includes a remote control system configured to be communicatively coupled with plural separate vehicle systems. The remote control system is configured to remotely control operation of the vehicle systems and/or communicate with the local vehicle control system or operator. The remote control system also is configured to one or more of change how many of the vehicle systems are concurrently controlled by the remote control system or change how many remote operators of the remote control system concurrently control the same vehicle system of the vehicle systems.
Okumura (US Pub No 2016/0139594) discloses computer devices, systems, and methods for remotely operating an autonomous passenger vehicle. When an autonomous vehicle encounters an unexpected driving environment unsuitable for autonomous operation, such as road construction or an obstruction, vehicle sensors can capture data about the vehicle and the unexpected driving environment, including images, radar and lidar data, etc. The captured data can be sent to a remote operator. The remote operator can manually operate the vehicle remotely or issue commands to the autonomous vehicle to be executed by on various vehicle systems. The captured data sent to the remote operator 
Kinoshita (US Pub No 2020/0282980) discloses a vehicle control system to provide driving assistance for a vehicle include a plurality of sensors and circuitry. The plurality of sensors captures one or more signals associated with the vehicle. The circuitry identifies a trigger input to change a current operation mode of the vehicle to a teleoperation mode of the vehicle. The circuitry further transmits, in the teleoperation mode, the captured one or more signals to a teleoperation server of a plurality of teleoperation servers. The circuitry further receives, in the teleoperation mode, one or more vehicular instructions from the teleoperation server based on the transmitted one or more signals. The circuitry further controls, in the teleoperation mode, at least one component of the vehicle based on the received one or more vehicular instructions to control movement of the vehicle.
Wang (US Pub No 2019/0163176) discloses a method for transferring control of an autonomous vehicle to a remote operator includes: accessing a specification for triggering manual control of autonomous vehicles; identifying a road segment, within a geographic region, exhibiting characteristics defined by the specification; and associating a location of the road segment, represented in a navigation map, with a remote operator trigger. The method also includes, at the autonomous vehicle operating within the geographic region: autonomously navigating along a route; transmitting a request for manual assistance to the remote operator in response to approaching the location associated with the remote operator trigger; transmitting sensor data to a remote operator portal associated with the remote operator; and executing a navigational command received from the remote 
Hummelshoj (US Pub No 2019/0196465) discloses a computing system for an autonomous vehicle includes one or more processors for controlling operation of the computing system, and a memory for storing data and program instructions usable by the one or more processors, wherein the one or more processors are configured to execute instructions stored in the memory to: evaluate a first command regime received from a first teleoperator responsive to a predetermined driving situation of the autonomous vehicle; evaluate a second command regime received from a second teleoperator responsive to the predetermined driving situation; responsive to evaluation of the first and second command regimes, select an command regime for implementation by the computing system in response to the predetermined driving situation; and control the autonomous vehicle to implement the selected command regime.
Nabbe (US Pat No 10,328,897) discloses a vehicle navigation system which can navigate a vehicle through an environment based on driving commands received from a remote control system based on manual operator interaction with an interface of the remote control system. Remote driving control can be engaged based on determination, via processing vehicle sensor data, of a health emergency associated with one or more occupants of the vehicle, and the remote control system can generate remote driving commands which cause the vehicle to be navigated to a particular location without requiring the occupant associated with the health emergency to manually navigate the vehicle. The remote control system can monitor the occupant via communicated vehicle sensor data and can control remote control devices included in the vehicle to provide 
Seo (US Pat No 10,717,448) discloses system, method and/or computer program product embodiments for the automated transfer of control in autonomous vehicles. An embodiment operates by retrieving configuration information specifying one or more vehicle control transfer events associated with a vehicle and determining, based on at least one of sensor data or a communications network message, that a vehicle control transfer event has occurred. The system then determines that a vehicle operator is available to manually operate the vehicle and if so transfers control of the vehicle from an autonomous driving system to a manual vehicle operation interface or a remote vehicle operation interface.
Lockwood (US Pat No 10,268,191) discloses a teleoperator device may be configured to obtain a request for teleoperator assistance from a driverless vehicle and obtain teleoperator data in response to the request. The teleoperator device may also be configured to record at least some of the teleoperator input and/or guidance transmitted to the driverless vehicle based on the teleoperator input. Upon receiving a subsequent request, the teleoperator device may be configured to reproduce at least part of the former teleoperator input and/or to provide an option to activate guidance associated with the teleoperator input. The teleoperator device may also be configured to train a model and/or use a model to determine from vehicle data an option for presentation via a teleoperator interface and/or a presentation configuration of the teleoperator interface.
Konrardy (US Pat No 10,086,782) discloses methods and systems for assessing, detecting, and responding to malfunctions involving components of autonomous vehicle 
Hooey (Underpinnings of Workload in Unmanned Vehicle Systems – NPL) discloses a conceptual framework for the workload construct and present a taxonomy of factors that can contribute to operator workload. These factors, referred to as workload drivers, are associated with a variety of system elements including the environment, task, equipment, and operator. In addition, we discuss how workload moderators, such as automation and interface design, can be manipulated in order to influence operator workload. We contend that workload drivers, workload moderators, and the interactions among drivers and moderators all need to be accounted for when building complex human–machine systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665